DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 21-25, 28-31, and 33-40 is/are pending.  Claim(s) 26-27 and 32 is/are canceled.

Response to Arguments
Applicant’s arguments, filed 6/2/2022, with respect to the claim objection have been fully considered and are persuasive.  The objection of claim 23 has/have been withdrawn due to the Applicant’s amended.
Applicant’s arguments, filed 6/2/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 21-40 has/have been withdrawn due to the Applicant’s amended. 

Applicant's arguments filed 6/2/2022 have been fully considered but they are not persuasive.
Applicant argues Brucker fails to teach the material is braided, woven, knitted, or interknitted from the strand-shaped starting material in the final product.  Applicant argues the citation in Brucker in [0005] is not the same embodiment.  The Examiner agrees and notes previously claim 28 was rejected with a combination of the disclosed embodiment of Figures 3-4 and the embodiment in [0005].  With Applicant's amendment 6/2/2022, this combination is now applicable to amended claim 21.
Applicant argues Brucker fails to teach the main branch and the side branch are a single piece.  As cited previously, the device is made integrally, [0053].  Further, Applicant's arguments indicate that [0022] of Brucker also teaches a device that is a single piece.  



Claim Objections
Claim 21 is objected to because of the following informalities:  claim 21 recites “… a tubular side branch in fluid communication with fluidically connected to the main lumen …”.  It appears this language should be “… a tubular side branch in fluid communication with the main lumen …”.    Appropriate correction is required.

Product By Process
The Examiner recognizes claims 21, 28, 30, 35, and 37 as a "product-by-process" claims. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (see MPEP 2113)
As a product claim, Examiner has determined
(1) claim(s) 21 require(s) the branched stent to comprise the following structural elements: a main branch, a side branch, both branches made from a material, the side branch having first and second states, and the side branch being a shape memory material, the main and the side branches being a single component comprising a braided, woven, knitted, or interknitted structure, as claimed,
(2) claim(s) 28 require(s) the branched stent to comprise the following structural elements: the limitations of claim 21 plus the material being braided in the final product,
 (3) claim(s) 30 require(s) the branched stent to comprise the following structural elements: the limitations of claims 21 and 28 plus ends of the material are connected to loops,
(4) claim(s) 35 require(s) the branched stent to comprise the following structural elements: the limitations of claim 21 plus the material having a mesh density in the final product, and
(5) claim(s) 37 require(s) the branched stent to comprise the following structural elements: the limitations of claim 21 plus the material is bioresorbable in the final product.
In the prior art rejection in this Office action, Examiner considers claims 21, 28, 30, 35, and 37 to be met when a reference teaches these structural limitations.

Claim Interpretation - 35 USC § 112, 6th paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Claim limitation “holding means” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “means” coupled with functional language “holding” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 23 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation.

The “holding means for holding the side branch’ in claim 23 is described in Applicant’s specification at [0011], [0018], [0045], [0048], and [0051]-[0053] (PG Publication of the instant Application, US 2021/0030569). Here, the holding means is #5 shown, for example, in Applicant’s Figures 2a and 2b.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-25, 28-31, and 33-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the single piece textile-machined component".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the single textile-machined component”.  Alternatively, if Applicant intended “piece” to be part of this phrase, then it should be added to the introduction of this phrase, starting in the preceding line. 
Claim(s) 22-25, 28-31, and 33-40 are rejected as dependent from a rejected claim.  

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 21-25, 28-31, 33-36, and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brucker, et al (Brucker) (US 2003/0097169 A1), alone.
Regarding Claims 21, Brucker teaches a branched stent (e.g. Figures 3-4), comprising: 
a main branch having a tubular main lumen (#52); 
a side branch that branches off from the main branch (#54); 
the main branch and the side branch made from a strand-shaped starting material (e.g. Figures 3-4); 
the side branch configurable between a first state in which the side branch lies within the main lumen (e.g. Figure 3) and a second state in which the side branch lies outside the main lumen (e.g. Figure 4); 
in the second state, the side branch defining a tubular side branch in fluid communication with fluidically connected to the main lumen (e.g. Figure 4);  
the side branch comprising a shape-memory material (e.g. [0057], nitinol), and 
the main branch and the side branch formed together as a single textile-machined component (e.g. [0053], integrally formed; e.g. Figures 3-4; this pattern of wires is considered textile-machined material; Applicant’s disclosure indicates that textile-machined materials include those having wires, e.g. PG Publication of the instant Application, US 2021/0030569, [0015]). 

Brucker discloses the invention substantially as claimed but fails to teach the single piece textile-machined component comprising one of a single braided, woven, knitted, or interknitted component of the strand-shaped starting material.
Brucker teaches braided stents (e.g. [0005]). 
Both embodiments of Brucker are concerned with the same field of endeavor as the claimed invention, namely stents having wires. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the embodiment of Figures 3-4 such that the single component is braided as taught by the embodiment of Brucker in [0005] as it is a simple substitution of one known element for another to obtain predictable results (MPEP 2143).
	
	Regarding Claim 22, the shape-memory material comprises a stored shaped corresponding to the second state of the side branch (e.g. [0057], [0023], self-expands).
	Regarding Claim 23, the stent comprises a holding a means for holding the side branch in the first state (e.g. [0051] via incorporated US 5,571,135 to Fraser, et al at column 8, lines 10-25).
	Regarding Clam 24, the main branch comprises a shape-memory material (e.g. [0023], the overall device is of self-expanding, shape-memory material).
	Regarding Claim 25, the main branch is held in a compressed state (e.g. [0023], the catheter holds the main branch in a compressed state).
Regarding Claim 28, the main branch and the side branch are braided from the same strand-shaped starting material (discussed supra for claim 21, in the combination, since the device is a single piece and made of the strand-shaped starting material, both branches are of the same material).
Regarding Claim 29, the stent has braided crossovers of the strand-shaped starting material in a region where the side branch branches off from the main branch (e.g. Figure 3, the braiding crossovers of the combination are at the center of the x-shapes in the shown pattern).
	Regarding Claim 30, ends of the strand-shaped starting material are connected to loops (e.g. Figure 4, ends of the side branch are connected to circumferential structures and ends of the main branch are connected to loops formed by turns of the threads around the lumen).

Regarding Claim 31, the side branch branches off from the main branch at an acute angle (e.g. Figure 4).

Regarding Claim 33, Brucker discloses the invention substantially as claimed but fails to teach the stent has a coating applied over the main branch and the side branch.
Brucker teaches stents include stent grafts and therefore the graft is a coating applied over the support frame of the main and side branches (e.g. [0007]).
Both embodiments of Brucker are concerned with the same field of endeavor as the claimed invention, namely stent thread patterns. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brucker such that teach the stent has a coating applied over the main branch and the side branch as taught by Brucker as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).  

	Regarding Claim 34, the main branch and the side branch comprise different diameters as compared to each other (e.g. Figures 3-4).
	Regarding Claim 35, the stent has a mesh density of the strand-shaped starting material that varies between the main branch and the side branch (e.g. Figures 3-4).
	Regarding Claim 36, the stent has an X-ray-visible material in one or both of the main branch and the side branch (e.g. [0028], Figure 4, #90).
	Regarding Claim 38, the stent has standing threads in one or both of the main branch and the side branch to stabilize the branched stent (e.g. [0049] wires, #s 12, 14; the wires stabilize the branches by aiding in their delivery and stabilizing their position in situ).
	Regarding Claim 39, the stent has a protective sleeve around at least a portion of one or both of the main branch and the side branch (e.g. [0023], the catheter holds the main branch in a compressed state).
	Regarding Claim 40, Brucker teaches a stent system (discussed supra and below), comprising: the branched stent according to claim 21 (discussed supra for claim 21); 
a side branch stent connected to the side branch of the branched stent (e.g. Figures 3-4, the side branch is a stent); and 
wherein a diameter of an end of the side branch stent facing the side branch is equal to a diameter of an end of the side branch facing away from the main branch (e.g. Figures 3-4).



		
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brucker, et al (Brucker) (US 2003/0097169 A1) as discussed supra and further in view of Brown, et al (Brown) (US 2007/0055362).
Regarding Claim 37, Brucker discloses the invention substantially as claimed but fails to teach at least a portion of the strand-shaped starting material comprises bioresorbable material.
Brown teaches a stent made of materials that are biodegradable/bioabsorbable materials that are also biocompatible as an alternative to a nitinol material (e.g. [0086]). 
Brown and Brucker are concerned with the same field of endeavor as the claimed invention, namely stents having main and side branches. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brucker such that at least a portion of the strand-shaped starting material comprises bioresorbable material as taught by Brown as it is a known alternative for Nitinol (per Brown). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        6/9/2022